UoIsIAa|a] AYSeUAG) Buel MON (\e/

oem ge ©)

 

‘P00 ISNSNy UI, Man Ul UOITIpS "BIS\y pue adaung ‘elesisny ‘epeues ‘S7) Stp ul
quid 1514 Sy paysiyqnd pue “qam sul uo e9go0g Jequuajdas ajdoad Surmesds-ysi| Buy |e 1auad s| souaIpne sj "Yysijsuy
Lil paysune) agengsue] ysiysuy au} wi saul) Y2ody Ul BUISGaM JUSWUIELIS}US PUP SANOU B SI WOOD" | N

SHIWIL HOOdd AHL

Case 1:20-cv-00918-AKH Document 1-1 Filed 02/03/20 Page 1 of 36

 

SSH) 7: ES TEs 0). fe i)

fy PuUeLg soo dno!
ieee Case 1:20-cv-00918-AKH Docurtfé?tt £24°" YatcP62703/20 Page 2 of 36

NTD.com is anews and entertainment website in English. Its audience is general
English-speaking people in the U.S, Canada, Australia, Europe and Asia.

LEARN MORE

Epoch Times in the English language launched in September 2003 on the web, and
published its first print edition in New York in August 2004.

LEARN MORE

STAVE S

New Tang Dynasty Television

www.epochmediagroup,com/brand html WS

 
Veen Case 1:20-cv-00918-AKH Docufféit 92°F" ¥f8G'89/03/20 Page 3 of 36

Founded by Chinese Americans, and rooted in traditional Chinese culture, NTD
serves as a unique bridge between the East and the West.

LEARN MORE

Sea dS

At a great risk to themselves and their loved ones back in China, a group of Chinese-
Americans established Epoch Times in the United States in May 2000. Some

reporters in China were jailed, and some suffered severe torture, all to bring true
information to the world.

LEARN MORE

www epochmediagroup.com/brand_himl aid
USO Case 1:20-cv-00918-AKH Doculti@c 42%" Yta'64703/20 Page 4 of 36

market.

LEARN MORE

NTDOigital

NTD digital is a leading digital agency focused on driving sales, market shares, and
bottom line growth for our clients. We are invested in changing the way brands and
retailers reach, engage and win consumers, leveraging our background as a global
media force to create more meaningful and positive interactions through digital
video, social media and uplifting content.

LEARN MORE

wwe pochmediagroup.com/brand.html aa
Via 1/2020

Case 1:20-cv-00918-AKH Document {1 Fiéa 02/03/20 Page 5 of 36
FriJan 31 4:02PM f ¥Yvo | SUPPORT US | Heo ShaCt [lai VIETNAMESE ENGLISH

 

 

NEWS CORONAVIRUS OUTBREAK POLITICS Q —-

| TRENDING NEWS

 

 

Chine:
i. Autho
Terms of Service Mee
PLEASE READ THIS TERMS OF SERVICE .
AGREEMENT (“AGREEMENT”) CAREFULLY. BY ab
ACCESSING, REGISTERING TO USE OR USING THIS Out...
WEBSITE, YOU (“YOU" OR THE “MEMBER") |
ACKNOWLEDGE THAT YOU HAVE READ AND |
UNDERSTOOD THE TERMS AND CONDITIONS OF | fia
THIS AGREEMENT AND YOU AGREE TO BE BOUND Con...
BY THESE TERMS AND CONDITIONS. IF YOU DO
NOT AGREE TO ALL OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT, DO NOT rile
ACCESS OR USE THIS WEBSITE. and...
NTD.tv, a division of Universal Communications
Network Inc. d/b/a New Tang Dynasty, a New Jersey 2019
corporation ("NTD"), owns and operates this neal.
website.

1. ENTIRE AGREEMENT. This Agreement | Year
comprises the entire agreement between ae
Member and NTD, and supersedes any and
all prior agreements between the parties
regarding the subject matter contained a

Barr...

herein NTD (including but not limited to any

 

prior versions of this Agreement).

https wwe. ote _com/tenns-of-service html 4/19
iia Case 1:20-cv-00918-AKH Document{"1" Filed 02/03/20 Page 6 of 36

2. DESCRIPTION OF SERVICE. NTD provides

; Storyl
each Member with various publishing and That

. ; ; : Sha...
community services, including but not |

limited to the capability to post links and

 

comments to a webpage (the “Services’).
Unless stated otherwise, any new features
that enhance or otherwise change the
current Services shall be subject to this
Agreement.

3. MODIFICATIONS TO SERVICE AND TERMS
OF SERVICE. NTD reserves the right to
modify or discontinue the Services with or
without notice to Member. NTD shall not be
liable to Member or any third party should
NTD exercise its right to modify or
discontinue the Service. NTD also may
change the terms and conditions of this
Agreement from time to time. Member's
continued use of the Services constitutes
agreement by Member to abide and be
bound by this Agreement and any
modifications to this Agreement.

4. PRIVACY POLICY. NTD’s Privacy Policy is
incorporated by reference in this Agreement.
All personal information, such as address,
email address, or other personal identifying
information, entered into NTD by Member is
private to Member except to the extent that
he or she opts to share that information with
other NTD members and/or the public,

then KITA ae nth eersstiann Hie KAITOS. walle.
hitpsa'wweantd.com/enns-of-service Aim 2/419
Waii2020

uPORA APE HOM DOANE L PuTlge 02/03/20 Page 7 of 36
to respect the privacy of Members.

Therefore, NTD will not disclose your
personal information to any third party
unless required to do so by law or in the
good faith belief that such action is
necessary to (a) conform to the law or
comply with legal process served on NTD;
(b) protect and defend the rights or property
of NTD; or (3) act under exigent
circumstances to protect the personal safety
of other members or the public; or (4) fix or
debug problems with the NTD Services.
5. CONTENT OWNERSHIP. Unless stated
otherwise on the NTD website, Member will
retain copyright ownership and all related
rights for information he or she authors and
publishes through NTD or otherwise enters
into the NTD Services. In exchange for the |
publishing services provided by NTD, |
Member agrees to grant a perpetual,
worldwide, non terminable license to NTD to
use all content Member publishes through |
NTD without further permission or |
remuneration, in original language or in
translation, including the right to create
derivative works and reuse in other media.
Members are not allowed to use the NTD
name in commercial activity without prior
written consent of NTD.
6. CONTENT RESPONSIBILITY. Member

httpsviAwww nid. .conmvlerms-ol-service. html 3/19
1/3 Wv2020 ice

Case 1:20-cv-00918-AKH Document ff" Fiféa 02/03/20 Page 8 of 36
acknowledges and agrees that NTD neither

endorses the contents of any Member

communications nor assumes responsibility
for any threatening, libelous, obscene,
harassing or offensive material contained |
therein, any infringement of third party
intellectual property rights arising therefrom,

or any crime facilitated thereby.

This website contains links to websites maintained
by third parties. Such links are provided for your
convenience and reference only. NTD does not
operate or control in any respect any information,
software, products, or services available on such
websites. NTD's inclusion of a link to a website does
not imply any endorsement of the services or the
site, its contents, or its sponsoring organization. If
you decide to access other websites, you do so at
your own risk.

7, MEMBER CONDUCT. You understand that all
information, data, links, text, software,
music, sound, photographs, graphics, video,
messages, or other materials (“Content”),
whether publicly posted or privately
transmitted, are the sole responsibility of the
person from which such Content originated.
This means that you, and not NTD, are
entirely responsible for all Content that you
upload, post, or otherwise transmit via the
Services. NTD does not control the Content

posted via the Service and, as such, does not

Hips www. nid. corn/lerns-of-service html

41g
Weven2a Case 1:20-cv-00918-AKH DocumenP{1” #it@@ 02/03/20 Page 9 of 36
guarantee the accuracy, integrity, or quality

of such Content. You understand that by
using the Services, you may be exposed to
Content that is offensive, indecent, or
objectionable.

You agree to not use the Services to: (a) upload,
post, or otherwise transmit any Content that is
unlawful, harmful, threatening, abusive, harassing,
tortious, defamatory, vulgar, obscene, libelous,
invasive of another's privacy, damaging to Falun
Dafa or its practitioners, hateful, or racially,
ethnically or otherwise objectionable; (b) harm
minors in any way; (c) impersonate any person or
entity, including, but not limited to, an NTD official, or
falsely state or otherwise misrepresent your
affiliation with a person or entity; (d) upload, post, or
otherwise transmit any Content that you do not have
a right to transmit under any law or under
contractual or fiduciary relationships (such as inside
information, proprietary and confidential information
learned or disclosed as part of employment
relationships or under nondisclosure agreements);
(e) upload, post, or otherwise transmit any Content
that infringes any patent, trademark, trade secret,
copyright, or other proprietary rights of any party; (f)
upload, post, or otherwise transmit any material that
contains software viruses or any other computer
code, files, or programs designed to interrupt,
destroy, or limit the functionality of any computer
software or hardware or telecommunications
equipment; (g) interfere with or disrupt the Services
or servers or networks connected to the Services, or
disobey any requirements, procedures, policies, or

~

“ Bs i
hitpsaiwwew.notd.com/terms-ol-service html

5/19
een Case ,1:20-cv-00918-AKH | Document "#7 “FARH°02/03/20 Page 10 of 36
regulations of networks Connected to the Services:

(h) intentionally or unintentionally violate any
applicable local, state, national, or international law,
including, but not limited to, regulations
promulgated by the U.S. Securities and Exchange
Commission, any rules of any national or other
securities exchange, including, without limitation,
the New York Stock Exchange, the American Stock
Exchange, or the NASDAQ, and any regulations
having the force of law; (i) “stalk” or otherwise
harass another; (j) collect or store personal data
about other users; or (k) promote or provide
instructional information about illegal activities,
promote physical harm or injury against any group
or individual, or promote any act of cruelty to
animals.

8. PROMOTING PRODUCTS ON NTD. If You
promote, market, or otherwise advertise
("Promote” or a “Promotion") any product or
service via any online or offline channel or
medium for the purpose of earning a
percentage of the sale price of any product
or service ("Product") sold as a result of
such Promotion (“Commissions”), You
agree, acknowledge, represent, and warrant
that:

e You will not suggest or imply any
endorsement by NTD, its contributors, or
sponsors for the Product.

« You will not make any unlicensed or
unauthorized use of or otherwise infringe or

misappropriate any materials protected by

Kilps Www. nite com/tenns-al-service. html 6/19
mn Case 1:20-cv-00918-AKH Document ff “FI€E 02/03/20 Page 11 of 36
any patent, copyright, trademark, trade
secret, right of privacy, right of publicity or
other intellectual property or other
proprietary right (“IP Rights”).

e You will not interfere with NTD’s tracking of
visits, page views, click throughs, or with the
normal flow of traffic to, through, or from the
NTD Services.

e All communications and/or representations
made by You in connection with any
Promotions and/or in relation to any Product
will be accurate and contain all disclosures
and disclaimers necessary to prevent such
Promotions from being false or deceptive.
Such disclosures and disclaimers must be
made in a clear and conspicuous manner,
and will otherwise comply with Your
country's laws and all U.S. federal and state
laws, including U.S. Federal Trade
Commission regulations, policies and
guidelines governing advertising, disclosure
and consumer protection, including the FTCs
endorsement rules.

e You will not offer, suggest, or imply the
availability of any rebates, coupons, tickets,
vouchers, or similar incentives to induce or
encourage the purchase of a Product.

¢ NTD reserves the right, but not the
obligation, to review your Promotions. You

agree that NTD, in its sole discretion and at

anv time mav demand channee tn aradiict
hilos vw. ldcom/ferns-ol-service himl 719
VWat/2020

CASE, A:2056N;00918-AKH., .Raguocat der? Pied 02/03/20 Page 12 of 36
promotion and delivery pages, customer
support, or other items related to the content
of Your Promotions. NTD may remove your
Promotion at any time from its Service by
refunding any fees paid for that Promotion.

e You will provide valid contact information,
including but not limited to a working email
address, where NTD can send inquiries and
receive a non-automated reply by end of the
following business day.

e NTD does not guarantee, or assume any
responsibility or liability for, the accuracy,
completeness, efficacy, or timeliness of any
such information, nor is it responsible for
any bonuses, prizes, or other incentives
offered in any Promotions. Your use of any
information presented by NTD does not
guarantee, or assume any responsibility or
liability for, the accuracy, completeness,
efficacy, or timeliness of any such
information, nor is it responsible for any
bonuses, prizes, or other incentives offered
in any Promotions. Your use of any
information presented by a Promoter is
strictly at your own risk. In no event shall
NTD have any liability for your purchase or
use of a Product or Service Promoted on
NTD.

e Promotion is voluntary, and your reliance is
at your own risk. NTD does not

https Jw. nid comierms-ol-service him B19
litle Case 1:20-cv-00918-AKH Document*i"i” Fiiéd 02/03/20 Page 13 of 36

independently review or verify information
provided in any Promotion for accuracy,
completeness, efficacy, or timeliness. You
acknowledge and understand that NTD does
not verify statements, claims, incentives, or
promotions made by Promotions.

9. CONTENT SUBMITTED TO NTD. NTD does
not claim ownership of the Content or links
you place on your NTD page. NTD may quote
or reproduce your content (if you have made
it public), in whole or in part, in order to
promote your NTD page and/or the NTD
Services. You acknowledge that NTD does
not pre-screen Content or links, but that NTD
and its designees shall have the right (but
not the obligation) in their sole discretion to
refuse or remove any Content or links that
are available via the Services. Without
limiting the foregoing, NTD and its designees
shall have the right to remove any Content or
links that violate this Agreement or is
otherwise objectionable. You agree that you
must evaluate, and bear all risks associated
with, the use of any Content and links,
including any reliance on the accuracy,
completeness, or usefulness of such
Content and links.

10. INDEMNITY. You agree to indemnify and
hold NTD, and its subsidiaries, affiliates,
officers, directors, agents, and employees,

harmless from any claim or demand,

Ailpsywwew. ald. com/Lerms-of-service Aim og
VW3V2020

U1

12:

13.

Case 1:20-cv-00918-AKH Document™t” PAE 02/03/20 Page 14 of 36
including reasonable attorneys’ fees, made

by any third party due to or arising out of
your Content or links, your use of the
Services, your violation of the this
Agreement, or your violation of any rights of
another.

NO RESALE OF SERVICE. You agree not to
reproduce, duplicate, copy, sell, resell, or
exploit any portion of the Services, use of
the Services, or access to the Services.
MEMBER ACCOUNT, PASSWORD, AND
SECURITY. Once you become a member, you
shall receive a password and an account.
You are entirely responsible if you do not
maintain the confidentiality of your
password and account. Furthermore, you are
entirely responsible for any and all activities
that occur under your account. You may
change your password at any time (to do so,
go to the user profile menu option); you may
also set up a new account and close an old
one at your convenience. Member agrees to
immediately notify NTD of any unauthorized
use of Member's account or any other
breach of security known to Member.
TERMINATION, You agree that NTD, in its
sole discretion, may terminate your
password and use of the Services, and
remove and discard any Content or link

within the Services, for any reason, including,

wutthaiet liesitatinan Fae laals Af aa ne Tf KITE

hitps :fiwww. nid. com/lerms-al-service. html

iOrig
TVAW2020

14.

Case 1:20-cv-00918-AKH .Documentt"1” FAME 02/03/20 Page 15 of 36
WVILIIWAUIL PEED LhUt, PU te

believes that you have violated or acted
inconsistently with the letter or spirit of this
Agreement. NTD may also in its sole
discretion and at any time discontinue
providing the Services, or any part thereof,
with or without notice. You agree that any
termination of your access to the Services
under any provision of this Agreement may
be effected without prior notice, and
acknowledge and agree that NTD may
immediately deactivate or delete your NTD
page and all related information and files in
your NTD page and/or bar any further

access to such files or the Services. Further,
you agree that NTD shall not be liable to you
or any third-party for any termination of your
access to the Services.

ADVERTISEMENTS AND PROMOTIONS. NTD
runs advertisements and promotions on
NTD pages. By creating your NTD page, you
agree that NTD has the right to run such
advertisements and promotions. You also
agree that you will not attempt to block or
otherwise interfere with advertisements
displayed on your NTD page by any means.
Doing so is grounds for immediate
termination of the Services. The manner,
mode, and extent of advertising by NTD on
your NTD page is subject to change. Your

correspondence or business dealings with,

httosviwwew.ntd.com/terms-ol-senice him

11/19
1/31/2020

15.

16.

Case 1:20-cv-00918-AKH Document{"t” Filed 02/03/20 Page 16 of 36
or participation in promotions of, advertisers

found on or through the Services, including
payment and delivery of related goods or
services, and any other terms, conditions,
warranties, or representations associated
with such dealings, are solely between you
and such advertiser. You agree that NTD
shall not be responsible or liable for any loss
or damage of any sort incurred as the result
of any such dealings or as the result of the
presence of such advertisers on the
Services.

NTD PROPRIETARY RIGHTS. You
acknowledge and agree that the Services
and any necessary software used in
connection with the Services (“Software”)
contain proprietary and confidential
information that is protected by applicable
intellectual property and other laws. You
further acknowledge and agree that Content
contained in sponsor advertisements or
information presented to you through the
Services or advertisers is protected by
copyrights, trademarks, service marks,
patents or other proprietary rights and laws.
Except as expressly authorized by NTD or
advertisers, you agree not to modify, rent,
lease, loan, sell, distribute or create
derivative works based on the Services or
the Software, in whole or in part.
DISCLAIMER OF WARRANTIES. MEMBER

hitpsJiwwws oid com/tenmns-of-senace html

12/19
i Case 1:20-cv-00918-AKH Document tt Filed 02/03/20 Page 17 of 36

EXPRESSLY AGREES THAT USE OF THE
SERVICE IS AT MEMBER'S SOLE RISK. THE
SERVICE IS PROVIDED ON AN "AS IS” AND
"AS AVAILABLE" BASIS. NTD EXPRESSLY
DISCLAIMS ALL WARRANTIES OF ANY KIND,
WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO THE
IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-
INFRINGEMENT. NTD MAKES NO
WARRANTY THAT THE SERVICE WILL MEET
YOUR REQUIREMENTS, OR THAT THE
SERVICE WILL BE UNINTERRUPTED, TIMELY,
SECURE, OR ERROR FREE; NOR MAKES ANY
WARRANTY AS TO THE RESULTS THAT MAY
BE OBTAINED FROM THE USE OF THE
SERVICES OR AS TO THE ACCURACY OR
RELIABILITY OF ANY INFORMATION
OBTAINED THROUGH THE SERVICES OR
THAT DEFECTS IN THE SOFTWARE WILL BE
CORRECTED.

MEMBER UNDERSTANDS AND AGREES THAT ANY
MATERIAL AND/OR DATA DOWNLOADED OR
OTHERWISE OBTAINED THROUGH THE USE OF THE
SERVICES IS DONE AT MEMBER'S OWN
DISCRETION AND RISK AND THAT MEMBER WILL
BE SOLELY RESPONSIBLE FOR ANY DAMAGE TO
MEMBER'S COMPUTER SYSTEM OR LOSS OF DATA
THAT RESULTS FROM THE DOWNLOAD OF SUCH

KAATEMIAL ARIA SFAM AWATA KITA RAAT EO AS
hitps-//www. ntd_com/terms-ol-service. html

13/19
11/2020

Wi Cri GORE ORORPAC AK WRQRUBSULET "FIEE 02/08/20 Page 18 of 36
WARRANTY REGARDING ANY GOODS OR SERVICES

PURCHASED OR OBTAINED THROUGH THE

SERVICES OR ANY TRANSACTIONS ENTERED INTO

THROUGH THE SERVICES.

NO ADVICE OR INFORMATION, WHETHER ORAL OR
WRITTEN, OBTAINED BY MEMBER FROM OR
THROUGH THE SERVICES SHALL CREATE ANY
WARRANTY NOT EXPRESSLY MADE HEREIN.

SOME JURISDICTIONS DO NOT ALLOW THE
EXCLUSION OF CERTAIN WARRANTIES, SO SOME
OF THE ABOVE EXCLUSIONS MAY NOT APPLY TO
YOU.

17. LIMITATION OF LIABILITY. NTD SHALL NOT
BE LIABLE FOR ANY DIRECT, INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES RESULTING FROM THE USE OR
THE INABILITY TO USE THE SERVICES OR
FOR COST OF PROCUREMENT OF
SUBSTITUTE GOODS AND SERVICES OR
RESULTING FROM ANY GOODS OR
SERVICES PURCHASED OR OBTAINED OR
MESSAGES RECEIVED OR TRANSACTIONS
ENTERED INTO THROUGH THE SERVICES
OR RESULTING FROM UNAUTHORIZED
ACCESS TO OR ALTERATION OF MEMBER'S
TRANSMISSIONS OR DATA, INCLUDING BUT
NOT LIMITED TO, DAMAGES FOR LOSS OF
PROFITS, USE, DATA OR OTHER
INTANGIBLE, EVEN IF MEMBER HAS BEEN

hitps www nid com/lerms-of-service. html 14/19
Waye2o20

Case 1:20-cv-00918-AKH Document '#“? “F#8°02/03/20 Page 19 of 36
ADVISED OF THE POSSIBILITY OF SUCH

DAMAGES.

SOME JURISDICTIONS DO NOT ALLOW THE
LIMITATION OR EXCLUSION OF LIABILITY FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES SO
SOME OF THE ABOVE LIMITATIONS MAY NOT
APPLY TO YOU.

18. STORAGE AND OTHER LIMITATIONS. NTD
assumes no responsibility for the deletion or
failure to store information entered into NTD.
NTD retains the right, at NTD’s sole
discretion, to determine whether or not
Member's conduct is consistent with the
letter and spirit of this Agreement and may
terminate Services if a Member's conduct is
found to be inconsistent with this
Agreement.

19. NOTICE. All notices to a party shall be in
writing and shall be made either via email or
conventional mail. NTD may distribute
notices or messages through the Services to
inform Member of changes to this
Agreement, the Services, or other matters of
importance; such distribution shall
constitute notices to Member.

20, INJUNCTIVE RELIEF. You acknowledge that
a violation or attempted violation of this
Agreement will cause such damage to NTD
as will be irreparable, the exact amount of

https Jiwww. nle_eorn/terms-ol-service html

15/19
ares Case 1:20-cv-00918-AKH Document*fi #84 02/03/20 Page 20 of 36

which would be difficult to ascertain and for
which there will be no adequate remedy at
law. Accordingly, you agree that NTD shall be
entitled as a matter of right to an injunction
issued by any court of competent
jurisdiction, restraining such violation or
attempted violation of these terms and
conditions by you, or your affiliates, partners,
or agents, as well as recover fram you any
and all costs and expenses sustained or
incurred by NTD in obtaining such an
injunction, including, without limitation,
reasonable attorneys’ fees. You agree that
no bond or other security shall be required in
connection with such injunction.

21, LAWS. This Agreement shall be governed by
and construed in accordance with the laws
of the state of New York. You and NTD agree
to submit to the exclusive personal and
subject matter jurisdiction and venue of the
courts located within New York.

22. GENERAL INFORMATION. If any provision(s)
of this Agreement are held by a court of
competent jurisdiction to be contrary to law,
then such provision(s) shall be construed, as
nearly as possible, to reflect the intentions of
the parties with the other provisions
remaining in full force and effect. NTD's
failure to exercise or enforce any right or
provision of this Agreement shall not

constitute a waiver of such right or provision

https:/www.ntd.can lenms-of-service.himl 1649
Sees Case 1:20-cv-00918-AKH Document"™t ‘PH 02/03/20 Page 21 of 36
unless acknowledged and agreed to by NTD
in writing. Member and NTD agree that any
cause of action arising out of or related to
these Services must commence within one
(1) year after the cause of action arose;
otherwise, such cause of action is
permanently barred. The section titles in this
Agreement are solely used for the
convenience of the parties and have no legal
or contractual significance. You also may be
subject to additional terms and conditions
that may apply when you use affiliate or
other services, third-party content or third-
party software. If NTD takes any action to
enforce this Agreement, NTD, if the
prevailing party, will be entitled to recover
from you, and you agree to pay, all
reasonable and necessary attorneys’ fees
and any cost of litigation, in addition to any
other relief, at law or in equity, to which NTD
may be entitled.

23. VIOLATIONS. Please report any violations of
this Agreement to administrators at NTD.tv
via the email address contact@ntd.tv.

24. COPYRIGHT AND TRADEMARK. Website
copyright notice: Copyright (c) 2017
Universal Communications Network Inc.

d/b/a New Tang Dynasty. All rights reserved.

This website is the copyrighted property of NTD and
various third party providers and distributors

hitps:/wiww. nid com‘terms-of-service html wig
ee Case ,1:20-cv-00918-AKH Document"#!f “PAVE 02/03/20 Page 22 of 36
(“Suppliers”). |

NTD and NTD.tv are a service marks of NTD, Other

product, service and company names used on this

website are registered and common law trademarks

of their respective owners. Nothing contained on

this website should be construed as granting, by

implication, estoppel, or otherwise, any license or

right to use any of such trademarks. Unauthorized

use of this Web site and/or the materials contained

on this site may violate applicable copyright,

trademark or other intellectual property laws or

other laws. You must retain all copyright and

trademark notices, including any other proprietary

notices, contained in the materials, and you must

not alter, obscure, or obliterate any of such notices.

25. Notice of Infringement: If you believe that
your intellectual property right (or such a
right that you are responsible for enforcing)
is infringed by any Content or links on this
website, please see our Copyright Policy and
Infringement Notification, which will inform
you how to submit a notification by email,
mail or by filling out and submitting the form
provided.

March 1, 2017

hitps./wwawentd.comlterms-ol-seryvice.himl 16/19
1491/2020

Case 1:20-cv-00918-AKH Document '#7%5 “F#84°02/03/20 Page 23 of 36

VIETNAMESE ENGLISH

 

NEWS SHOWS NTD.COM
pecla NTD News Advertise |
ra la) |
| NTO Ever ler
hina qin I i
tig hina ni
| Incense ul
gends Copyright
th Urrfolelir olley
| ntaste Li Ab
Beauty Withi

Hips www ate comMenns-of-service html

 

Niue
Defines ™
OU

fs
rat cae aaa ae
he

 

NTD Evening
News

Zooming In What Defines You

Ber NIBN

UNFOLDING

  

China Uncensored Legends Unfolding See lt Yourself

Connect with us f

¥y Oo

 

 

1/19
1312020 my

Case 1:20-cv-00918-AKH Document{*t" Filed 02/03/20 Page 24 of 36

THE EPOCH TIMES

Terms of Service

PLEASE READ THIS TERMS OF SERVICE AGREEMENT (“AGREEMENT”)
CAREFULLY. BY ACCESSING, REGISTERING TO USE OR USING THIS WEBSITE,
YOU (“YOU” OR THE “MEMBER”) ACKNOWLEDGE THAT YOU HAVE READ AND
UNDERSTOOD THE TERMS AND CONDITIONS OF THIS AGREEMENT AND YOU
AGREE TO BE BOUND BY THESE TERMS AND CONDITIONS. IF YOU DO NOT
AGREE TO ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, DO NOT
ACCESS OR USE THIS WEBSITE.

TheEpochTimes.com, a division of Epoch Times Inc., a New York business corporation

(“Epoch Times”), owns and operates this website.

1. ENTIRE AGREEMENT. This Agreement comprises the entire agreement between Member —
and Epoch Times, and supersedes any and all prior agreements between the parties regarding
the subject matter contained herein Epoch Times (including but not limited to any prior

versions of this Agreement),

2. DESCRIPTION OF SERVICE, Epoch Times provides each Member with various
publishing and community services, including but not limited to the capability to post links and
comments to a webpage (the “Services’”’). Unless stated otherwise, any new features that

enhance or otherwise change the current Services shall be subject to this Agreement.

3. MODIFICATIONS TO SERVICE AND TERMS OF SERVICE. Epoch Times reserves the
right to modify or discontinue the Services with or without notice to Member. Epoch Times
shall not be liable to Member or any third party should Epoch Times exercise its right to
modify or discontinue the Service. Epoch Times also may change the terms and conditions of

this Agreement from time to time. Changes in the terms and conditions of this Agreement will

hitps Mw. thee pachtimes com/terms-af-service 1/10
ili Case 1:20-cv-00918-AKH Document 71” Filed 02/03/20 Page 25 of 36
be incorporated in the Agreement posted at http://theepochtimes.com/terms/, Member's
continued use of the Services constitutes agreement by Member to abide and be bound by this

Agreement and any modifications to this Agreement.

4, PRIVACY POLICY. Epoch Times’ Privacy Policy is incorporated by reference in this
Agreement. All personal information, such as address, email address, or other personal
identifying information, entered into Epoch Times by Member is private to Member except to
the extent that he or she opts to share that information with other Epoch Times members and/or
the public, through Epoch Times or otherwise, It is Epoch Times’ policy to respect the privacy
of Members. Therefore, Epoch Times will not disclose your personal information to any third
party unless required to do so by law or in the good faith belief that such action is necessary to
(a) conform to the law or comply with legal process served on Epoch Times; (b) protect and
defend the rights or property of Epoch Times; or (3) act under exigent circumstances to protect
the personal safety of other members or the public; or (4) fix or debug problems with the Epoch

Times Services.

5. CONTENT OWNERSHIP. Unless stated otherwise on the Epoch Times website, Member
will retain copyright ownership and all related rights for information he or she authors and
publishes through Epoch Times or otherwise enters into the Epoch Times Services. In
exchange for the publishing services provided by Epoch Times, Member agrees to grant a
perpetual, worldwide, nonterminable license to Epoch Times to use all content Member
publishes through Epoch Times without further permission or remuneration, in original
language or in translation, including the right to create derivative works and reuse in other
media. Members are not allowed to use the Epoch Times name in commercial activity without
prior written consent of Epoch Times.

6. CONTENT RESPONSIBILITY. Member acknowledges and agrees that Epoch Times
neither endorses the contents of any Member communications nor assumes responsibility for
any threatening, libelous, obscene, harassing or offensive material contained therein, any
infringement of third party intellectual property rights arising therefrom, or any crime
facilitated thereby.

This website contains links to websites maintained by third parties. Such links are provided for
your convenience and reference only. Epoch Times does not operate or control in any respect
any Information, software, products, or services available on such websites. Epoch Times’

inclusion of a link to a website does not imply any endorsement of the services or the site, its

hitpsviwww. theepochlimes com/tarms-ot-serica 2/70
Wenizo2e Case 1:20-cv-00918-AKH Document'*f “PHSE 02/03/20 Page 26 of 36
contents, or its sponsoring organization. If you decide to access other websites, you do so at

your own risk.

7, MEMBER CONDUCT. You understand that all information, data, links, text, software,
music, sound, photographs, graphics, video, messages, or other materials (“Content”), whether
publicly posted or privately transmitted, are the sole responsibility of the person from which
such Content originated. This means that you, and not Epoch Times, are entirely responsible
for all Content that you upload, post, or otherwise transmit via the Services. Epoch Times does
not control the Content posted via the Service and, as such, does not guarantee the accuracy,
integrity, or quality of such Content, You understand that by using the Services, you may be
exposed to Content that is offensive, indecent, or objectionable.

You agree to not use the Services to: (a) upload, post, or otherwise transmit any Content that is
unlawful, harmful, threatening, abusive, harassing, tortious, defamatory, vulgar, obscene,
libelous, invasive of another's privacy, damaging to Falun Dafa or its practitioners, hateful, or
racially, ethnically or otherwise objectionable; (b) harm minors in any way; (c) impersonate
any person or entity, including, but not limited to, an Epoch Times official, or falsely state or
otherwise misrepresent your affiliation with a person or entity; (d) upload, post, or otherwise
transmit any Content that you do not have a right to transmit under any law or under
contractual or fiduciary relationships (such as inside information, proprietary and confidential
information learned or disclosed as part of employment relationships or under nondisclosure
agreements); (¢) upload, post, or otherwise transmit any Content that infringes any patent,
trademark, trade secret, copyright, or other proprietary rights of any party; (f) upload, post, or
otherwise transmit any material that contains software viruses or any other computer code,
files, or programs designed to interrupt, destroy, or limit the functionality of any computer
software or hardware or telecommunications equipment; (g) interfere with or disrupt the
Services or servers or networks connected to the Services, or disobey any requirements,
procedures, policies, or regulations of networks connected to the Services: (h) intentionally or
unintentionally violate any applicable local, state, national, or international law, including, but
not limited to, regulations promulgated by the U.S. Securities and Exchange Commission, any
rules of any national or other securities exchange, including, without limitation, the New York
Stock Exchange, the American Stock Exchange, or the NASDAQ, and any regulations haying
the force of law; (i) “stalk” or otherwise harass another; (j) collect or store personal data about
other users; or (k) promote or provide instructional information about illegal activities, promote
physical harm or injury against any group or individual, or promote any act of cruelty to
animals.

htipsvwww.theepochtimes comiterms-ol-service a/10
ewenee Case 1:20-cv-00918-AKH Document'$®f "PAE 02/03/20 Page 27 of 36

8. PROMOTING PRODUCTS ON Epoch Times. If You promote, market, or otherwise
advertise (“Promote™ or a ““Promotion”’) any product or service via any online or offline
channel or medium for the purpose of earning a percentage of the sale price of any product or
service (“Product”) sold as a result of such Promotion (“Commissions”), You agree,

acknowledge, represent, and warrant that:

You will not suggest or imply any endorsement by Epoch Times, its contributors, or sponsors
for the Product.

You will not make any unlicensed or unauthorized use of or otherwise infringe or
misappropriate any materials protected by any patent, copyright, trademark, trade secret, right
of privacy, right of publicity or other intellectual property or other proprietary right (“IP
Rights”),

You will not interfere with Epoch Times’ tracking of visits, page views, click throughs, or with

the normal flow of traffic to, through, or from the Epoch Times Services.

All communications and/or representations made by You in connection with any Promotions
and/or in relation to any Product will be accurate and contain all disclosures and disclaimers
necessary to prevent such Promotions from being false or deceptive. Such disclosures and
disclaimers must be made in a clear and conspicuous manner, and will otherwise comply with
Your country’s laws and all U.S. federal and state laws, including U.S, Federal Trade
Commission regulations, policies and guidelines governing advertising, disclosure and

consumer protection, including the FTCs endorsement rules.

hilps://wew. theepachtimes com/terms-ol-serice 40
me" Case 1:20-cv-00918-AKH Document't-t “Filed 02/03/20 Page 28 of 36
You will not offer, suggest, or imply the availability of any rebates, coupons, tickets, vouchers,

or similar incentives to induce or encourage the purchase of a Product,

Epoch Times reserves the right, but not the obligation, to review your Promotions. You agree
that Epoch Times, in its sole discretion and at any time, may demand changes to product
promotion and delivery pages, customer support, or other items related to the content of Your
Promotions, Epoch Times may remove your Promotion at any time from its Service by

refunding any fees paid for that Promotion,

You will provide valid contact information, including but not limited to a working email
address, where Epoch Times can send inquiries and receive a non-automated reply by end of

the following business day.

Epoch Times does not guarantee, or assume any responsibility or liability for, the accuracy,
completeness, efficacy, or timeliness of any such information, nor is it responsible for any
bonuses, prizes, or other incentives offered in any Promotions. Your use of any information
presented by Epoch Times does not guarantee, or assume any responsibility or liability for, the
accuracy, completeness, efficacy, or timeliness of any such information, nor is it responsible for
any bonuses, prizes, or other incentives offered in any Promotions, Your use of any information
presented by a Promoter is strictly at your own risk. In no event shall Epoch Times have any

liability for your purchase or use of a Product or Service Promoted on Epoch Times.

Promotion is voluntary, and your reliance is at your own risk. Epoch Times does not
independently review or verify information provided in any Promotion for accuracy,
completeness, efficacy, or timeliness. You acknowledge and understand that Epoch Times does

not verify statements, claims, incentives, or promotions made by Promotions.

hitos./ ew Iheepochtlimes.com/tarms-ol-service 5/70
mune Case 1:20-cv-00918-AKH Document tf “FIE8 02/03/20 Page 29 of 36

9. CONTENT SUBMITTED TO Epoch Times. Epoch Times does not claim ownership of the
Content or links you place on your Epoch Times page. Epoch Times may quote or reproduce
your content (if you have made it public), in whole or in part, in order to promote your Epoch
Times page and/or the Epoch Times Services. You acknowledge that Epoch Times does not
pre-screen Content or links, but that Epoch Times and its designees shall have the right (but not
the obligation) in their sole discretion to refuse or remove any Content or links that are
available via the Services. Without limiting the foregoing, Epoch Times and its designees shall
have the right to remove any Content or links that violate this Agreement or is otherwise
objectionable. You agree that you must evaluate, and bear all risks associated with, the use of
any Content and links, including any reliance on the accuracy, completeness, or usefulness of

such Content and links.

10. INDEMNITY. You agree to indemnify and hold Epoch Times, and its subsidiaries,
affiliates, officers, directors, agents, and employees, harmless from any claim or demand,
including reasonable attorneys’ fees, made by any third party due to or arising out of your
Content or links, your use of the Services, your violation of the this Agreement, or your

violation of any rights of another,

1], NO RESALE OF SERVICE. You agree not to reproduce, duplicate, copy, sell, resell, or

exploit any portion of the Services, use of the Services, or access to the Services.

12, MEMBER ACCOUNT, PASSWORD, AND SECURITY. Once you become a member,
you shall receive a password and an account. You are entirely responsible if you do not
maintain the confidentiality of your password and account. Furthermore, you are entirely
responsible for any and all activities that occur under your account. You may change your
password at any time (to do so, go to the user profile menu option); you may also set up a new
account and close an old one at your convenience. Member agrees to immediately notify Epoch
Times of any unauthorized use of Member’s account or any other breach of security known to

Member.

13. TERMINATION. You agree that Epoch Times, in its sole discretion, may terminate your
password and use of the Services, and remove and discard any Content or link within the
Services, for any reason, including, without limitation, for lack of use or if Epoch Times
believes that you have violated or acted inconsistently with the letter or spirit of this
Agreement. Epoch Times may also tn its sole discretion and at any time discontinue providing

the Services, or any part thereof, with or without notice. You agree that any termination of your

httpsviwww (heepochlimes com/lerms-ol-service 6/10
meneee Case 1:20-cv-00918-AKH Document 47" Filéd 02/03/20 Page 30 of 36

access to the Services under any provision of this Agreement may be effected without prior
notice, and acknowledge and agree that Epoch Times may immediately deactivate or delete
your Epoch Times page and all related information and files in your Epoch Times page and/or
bar any further access to such files or the Services. Further, you agree that Epoch Times shall

not be liable to you or any third-party for any termination of your access to the Services.

l4. ADVERTISEMENTS AND PROMOTIONS. Epoch Times runs advertisements and
promotions on Epoch Times pages. By creating your Epoch Times page, you agree that Epoch
Times has the right to run such advertisements and promotions. You also agree that you will
not attempt to block or otherwise interfere with advertisements displayed on your Epoch Times
page by any means. Doing so is grounds for immediate termination of the Services. The
manner, mode, and extent of advertising by Epoch Times on your Epoch Times page is subject
to change. Your correspondence or business dealings with, or participation in promotions of,
advertisers found on or through the Services, including payment and delivery of related goods
or services, and any other terms, conditions, warranties, or representations associated with such
dealings, are solely between you and such advertiser. You agree that Epoch Times shall not be
responsible or liable for any loss or damage of any sort incurred as the result of any such

dealings or as the result of the presence of such advertisers on the Services.

15. Epoch Times PROPRIETARY RIGHTS. You acknowledge and agree that the Services and
any necessary software used in connection with the Services (“Software’’) contain proprietary
and confidential information that is protected by applicable intellectual property and other
laws. You further acknowledge and agree that Content contained in sponsor advertisements or
information presented to you through the Services or advertisers is protected by copyrights,
trademarks, service marks, patents or other proprietary rights and laws. Except as expressly
authorized by Epoch Times or advertisers, you agree not to modify, rent, lease, loan, sell,

distribute or create derivative works based on the Services or the Software, in whole or in part.

16, DISCLAIMER OF WARRANTIES. MEMBER EXPRESSLY AGREES THAT USE OF
THE SERVICE IS AT MEMBER’S SOLE RISK. THE SERVICE IS PROVIDED ON AN
“AS IS” AND “AS AVAILABLE” BASIS, EPOCH TIMES EXPRESSLY DISCLAIMS ALL
WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT, EPOCH TIMES MAKES
NO WARRANTY THAT THE SERVICE WILL MEET YOUR REQUIREMENTS, OR
THAT THE SERVICE WILL BE UNINTERRUPTED, TIMELY, SECURE, OR ERROR

bttps:www. theapochtines .comilarns-ofservice FA
Meneame Case 1:20-cv-00918-AKH Document tt” Fle 02/03/20 Page 31 of 36
FREE; NOR MAKES ANY WARRANTY AS TO THE RESULTS THAT MAY BE
OBTAINED FROM THE USE OF THE SERVICES OR AS TO THE ACCURACY OR
RELIABILITY OF ANY INFORMATION OBTAINED THROUGH THE SERVICES OR

THAT DEFECTS IN THE SOFTWARE WILL BE CORRECTED.

MEMBER UNDERSTANDS AND AGREES THAT ANY MATERIAL AND/OR DATA
DOWNLOADED OR OTHERWISE OBTAINED THROUGH THE USE OF THE
SERVICES IS DONE AT MEMBER'S OWN DISCRETION AND RISK AND THAT
MEMBER WILL BE SOLELY RESPONSIBLE FOR ANY DAMAGE TO MEMBER’S
COMPUTER SYSTEM OR LOSS OF DATA THAT RESULTS FROM THE DOWNLOAD
OF SUCH MATERIAL AND/OR DATA. EPOCH TIMES MAKES NO WARRANTY
REGARDING ANY GOODS OR SERVICES PURCHASED OR OBTAINED THROUGH
THE SERVICES OR ANY TRANSACTIONS ENTERED INTO THROUGH THE
SERVICES.

NO ADVICE OR INFORMATION, WHETHER ORAL OR WRITTEN, OBTAINED BY
MEMBER FROM OR THROUGH THE SERVICES SHALL CREATE ANY WARRANTY
NOT EXPRESSLY MADE HEREIN.

SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN
WARRANTIES, SO SOME OF THE ABOVE EXCLUSIONS MAY NOT APPLY TO YOU.

17, LIMITATION OF LIABILITY. EPOCH TIMES SHALL NOT BE LIABLE FOR ANY
DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES
RESULTING FROM THE USE OR THE INABILITY TO USE THE SERVICES OR FOR
COST OF PROCUREMENT OF SUBSTITUTE GOODS AND SERVICES OR RESULTING
FROM ANY GOODS OR SERVICES PURCHASED OR OBTAINED OR MESSAGES
RECEIVED OR TRANSACTIONS ENTERED INTO THROUGH THE SERVICES OR
RESULTING FROM UNAUTHORIZED ACCESS TO OR ALTERATION OF MEMBER’S
TRANSMISSIONS OR DATA, INCLUDING BUT NOT LIMITED TO, DAMAGES FOR
LOSS OF PROFITS, USE, DATA OR OTHER INTANGIBLE, EVEN IF MEMBER HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

SOME JURISDICTIONS DO NOT ALLOW THE LIMITATION OR EXCLUSION OF
LIABILITY FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES SO SOME OF THE
ABOVE LIMITATIONS MAY NOT APPLY TO YOU.

hitps-(wawwe theeapochtimes .cam/tarmns-ofservice Bo
Wat/2020 Terms of Servic

Case 1:20-cv-00918-AKH Document I-1 "Filed 02/03/20 Page 32 of 36

18. STORAGE AND OTHER LIMITATIONS. Epoch Times assumes no responsibility for the
deletion or failure to store information entered into Epoch Times. Epoch Times retains the
right, at Epoch Times’ sole discretion, to determine whether or not Member's conduct is
consistent with the letter and spirit of this Agreement and may terminate Services if a

Member's conduct is found to be inconsistent with this Agreement.

19, NOTICE. All notices to a party shall be in writing and shall be made either via email or
conventional mail. Epoch Times may distribute notices or messages through the Services to
inform Member of changes to this Agreement, the Services, or other matters of importance;

such distribution shall constitute notices to Member.

20. INJUNCTIVE RELIEF. You acknowledge that a violation or attempted violation of this
Agreement will cause such damage to Epoch Times as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate remedy at law.
Accordingly, you agree that Epoch Times shall be entitled as a matter of right to an injunction
issued by any court of competent jurisdiction, restraining such violation or attempted violation
of these terms and conditions by you, or your affiliates, partners, or agents, as well as recover
from you any and all costs and expenses sustained or incurred by Epoch Times in obtaining
such an injunction, including, without limitation, reasonable attorneys’ fees, You agree that no

bond or other security shall be required in connection with such injunction,

21. LAWS. This Agreement shall be governed by and construed in accordance with the laws of
the state of New York. You and Epoch Times agree to submit to the exclusive personal and

subject matter jurisdiction and venue of the courts located within New York.

22. GENERAL INFORMATION. If any provision(s) of this Agreement are held by a court of
competent jurisdiction to be contrary to law, then such provision(s) shall be construed, as
nearly as possible, to reflect the intentions of the parties with the other provisions remaining in
full force and effect. Epoch Times’ failure to exercise or enforce any right or provision of this
Agreement shall not constitute a waiver of such right or provision unless acknowledged and
agreed to by Epoch Times in writing. Member and Epoch Times agree that any cause of action
arising out of or related to these Services must commence within one (1) year after the cause of
action arose; otherwise, such cause of action is permanently barred. The section titles in this
Agreement are solely used for the convenience of the parties and have no legal or contractual
significance. You also may be subject to additional terms and conditions that may apply when

you use affiliate or other services, third-party content or third-party software. If Epoch Times

hilps-/weww. Lheepochlimes.conv'lerms-of-sernvice a0
venenee Case 1:20-cv-00918-AKH Document't"? “FA&8?02/03/20 Page 33 of 36

takes any action to enforce this Agreement, Epoch Times, if the prevailing party, will be
entitled to recover from you, and you agree to pay, all reasonable and necessary attorneys’ fees
and any cost of litigation, in addition to any other relief, at law or in equity, to which Epoch

Times may be entitled.

23, VIOLATIONS. Please report any violations of this Agreement to administrators at

TheEpochTimes.com via the email address abuse(@epochtimes.com,

24. COPYRIGHT AND TRADEMARK. Website copyright notice: Copyright (c) 2013 Epoch
Times Inc. All rights reserved.

This website is the copyrighted property of Epoch Times and various third party providers and

distributors (“Suppliers”).

Epoch Times and TheEpochTimes.com are a service marks of Epoch Times. Other product,
service and company names used on this website are registered and common law trademarks of
their respective owners. Nothing contained on this website should be construed as granting, by
implication, estoppel, or otherwise, any license or right to use any of such trademarks,
Unauthorized use of this Web site and/or the materials contained on this site may violate
applicable copyright, trademark or other intellectual property laws or other laws. You must
retain all copyright and trademark notices, including any other proprietary notices, contained in

the materials, and you must not alter, obscure, or obliterate any of such notices.

25. Notice of Infringement: If you believe that your intellectual property right (or such a right
that you are responsible for enforcing) is infringed by any Content or links on this website,
please see our Copyright Policy and Infringement Notification, which will inform you how to
submit a notification by email, mail or by filling out and submitting the form provided.

May 15, 2013

hitps: (wi theepochtimes.comiMlanns-of-servica foo
eee Case 1:20-cv-00918-AKH DOturnertey "Eneronesr2t" Page 34 of 36

THE EPOCH TIMES

Copyright Policy and
Infringement Notification

{ Ww

Epochtimes,com (“we,” “us,” “our”) respects the intellectual property rights of others, and
requires, as stated in the Terms and Conditions of Use, that others who use the
theepochtimes.com website or any of our affiliated websites (each, a “Site”) do the same. If
you are the holder of a copyright and believe in good faith that your work has been reproduced
on the Site in a way that constitutes copyright infringement, please notify our designated

copyright agent (our “Copyright Agent”) and provide the information outlined below:

To report abuse, harassment, inappropriate content, or privacy complaints, please email

copyright(@epochtimes.com or press the notify button on each story.

Copyright Infringement Notification

To file a copyright infringement notification with Epoch Times, you will need to send a written
communication that includes substantially the following (please consult your legal counsel or

see Section 512(c)(3) of the Digital Millennium Copyright Act to confirm these requirements):

1. A physical or electronic signature of a person authorized to act on behalf of the owner of an

exclusive right that is allegedly infringed.

2. Identification of each copyrighted work claimed to have been infringed. It is best to send us
the URL of each web page containing the copyrighted work.

3, Identification of the material that is claimed to be infringing or to be the subject of infringing

activity and that is to be removed or access to which is to be disabled, and information

hitps-/www.[heepochlimes, corm/fcopyright-infringament-notification Wo
ae Case 1:20-cv-00918-AKH Document 1" "Fred B26S/0" Page 35 of 36
reasonably sufficient to permit us to locate the material, Provide the URLs in an email to help

us locate content quickly.

4. Information reasonably sufficient to permit us to contact the complaining party, such as an
address, telephone number, and, if available, an electronic mail address at which the

complaining party may be contacted.

5. A statement that the complaining party has a good faith belief that use of the material in the

manner complained of is not authorized by the copyright owner, its agent, or the law.

6. A statement that the information in the notification is accurate, and under penalty of perjury,
that the complaining party is authorized to act on behalf of the owner of an exclusive right that
is allegedly infringed.

To expedite our ability to process your request, such written notice should be sent to our
designated agent via our online copyright complaint form below. Business Hours are M-F
LOAM —4PM Eastern Time.

Use our Copyright Complaint Form below.
If you prefer to contact us via postal mail or email you may do so:

John Nania, Designated Agent
Epoch Times Ine.

229 W 28th St, 6th Floor
New York, NY 10001-5905

Email: copyright(@epochtimes.com
Please note that under Section 512(f) of the DMCA any person who knowingly mate rially
musrepresents that material or activity is infringing may be subject to liability for damages. Do

not submit false claims — you may be liable for damages!

Please also note that the information provided in this legal notice may be forwarded to the

person who provided the allegedly infringing content.
Claimant information will be published on the Epoch Times site in place of disabled content,

hitpsvwww.theepochtimes.com/copyright-iniringement-nolification 2f3
Nanas Case 1:20-cv-00918-AKH Document’ "ENSGO2/08726" Page 36 of 36

Counter-Notification

The process for counter-notifications is governed by Section $12(g) of the Digital Millennium
Copyright Act: A counter-notification submitted to us must include the following specific
elements: (1) identification of the specific URLs of material that we have removed or to which
we have disabled access; (11) your full name, address, telephone number, and email address,
and the username of your account.; (iil) the statement: “I consent to the jurisdiction of the
Federal District Court for the district in which my address is located, or if my address is outside
of the United States, the judicial district in which Epoch Times is located, and will accept
service of process from the claimant.” (iv) the statement: “I swear, under penalty of perjury,
that I have a good faith belief that the material was removed or disabled as a result of a mistake
or misidentification of the material to be removed or disabled;” and (v) a scanned physical

signature or a valid electronic signature will be accepted.

Please note that under Section 512(f) of the DMCA, any person who knowingly materially
misrepresents that material or activity was removed or disabled by mistake or misidentification
may be subject to liability. Please also be advised that we enforce a policy that provides for the

termination in appropriate circumstances of subscribers who are repeat infringers.

Nites Jwww hee pochtimes.com/icopynght-intingement-notiication ava
